Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .       
This office action is responsive to the Amendment and Remarks filed 23 December 2020, wherein claims 1-4, 8, 11, 12 and 19 were canceled. Subsequently, claims 5, 6, 10, 13, 14, 16-18, and 20 remain pending and presently under consideration in this application. 
Response to Amendment
The objection to claims 5 and 6, as set forth in the previous office action on the merits, is hereby withdrawn in view of applicants’ amendments to the same. 
The rejection of claim 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as set forth in the previous office action on the merits, is hereby withdrawn in view of applicants’ cancellation of the same. 
The rejection of claims 1, 16-18 and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as set forth in the previous office action on the merits, is hereby withdrawn in view of applicants’ amendments to the same. 
Applicants have amended the claims such that the liquid crystal medium of the base independent claim, which is now claim 5, requires one or more compounds of formula I, and one or more compounds of formulae IV1 to IV (from original claim 8), which the additional proviso: 
    PNG
    media_image1.png
    75
    694
    media_image1.png
    Greyscale
, thus introducing new considerations under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first 
The amendment to the new base independent claim 5, adding the limitations from original claim 8, i.e., one or more compounds of formulae IV1 to IV15, introduces new considerations under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in each of claims 13 and 14, as follows. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 6, 10, 13, 14, 16-18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed 
    PNG
    media_image1.png
    75
    694
    media_image1.png
    Greyscale
. The specification, as originally filed, does not support the invention as is now claimed. There is neither explicit nor implied support for that proviso that the rings H1 and H2 cannot simultaneously be 
    PNG
    media_image2.png
    75
    108
    media_image2.png
    Greyscale
. In fact, compounds of formula IV4 wherein both H1 and H2 are simultaneously 
    PNG
    media_image2.png
    75
    108
    media_image2.png
    Greyscale
, are utilized in the Examples in each of Table 2 (page 15) 
    PNG
    media_image3.png
    107
    466
    media_image3.png
    Greyscale
 , Table 3 (page 17) 
    PNG
    media_image4.png
    211
    469
    media_image4.png
    Greyscale
, and Table 8 (page 23) 
    PNG
    media_image5.png
    108
    479
    media_image5.png
    Greyscale
. Also noteworthy is that there is no express teaching and/or implicit disclosure of a preference among the compounds of formula IV1 through IV15, i.e., they are utilized as equivalents therein.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 (amended) and 14 (amended) are rejected as being vague and indefinite when they each recite “”wherein the structural formula of the compounds of which the structural formula is formula IV being specifically represented as the following formulas IV1 to IV15” (emphasis added); the scope of the protection sought is not clear in view of the amendment to the new base independent claim 5 which requires one or more compounds of formulae IV1 to IV. There is insufficient antecedent basis for a “compounds of which the structural formula is formula IV”. Claims 13 (amended) and 14 (amended) each fail to particularly point out and distinctly claim the contents of the claimed liquid crystal medium. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 13 (amended) and 14 (amended) are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Since the base independent claim 5 has been amended to require one or more compounds of formulae IV1 to IV, each of claims 13 and 14, although not directly dependent therefrom, fail to further limit the subject matter of claim 5, since they each similarly require a compound represented by formulae IV1 to IV15.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5, 6, 10, 13, 14, 16-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,858,588 (corresponding to copending Application No. 16/126,667, cited in the previous office action on the merits). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a liquid crystal medium and corresponding use thereof said liquid crystal medium in a liquid crystal display device, characterized in that said liquid crystal medium comprises at least one compound inclusive of the compound of the present formula I, as well as a compound inclusive of the compound of the present formula IV and a compound inclusive of the compound of the present formula V.

Response to Arguments
Applicant's arguments filed 23 December 2020 have been fully considered but they are not persuasive. 
The Examiner disagrees with applicants’ contention that “no issue of new matter has been presented by the amendments”. Applicants’ arguments that support for the amendment 
    PNG
    media_image1.png
    75
    694
    media_image1.png
    Greyscale
may be found “at least, e.g., in the previous version of the claims” is not sufficient.
Applicants’ argument with respect to the double patenting rejection, to the effect that the amendment to the claims render the rejection moot, are not convincing.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722